Citation Nr: 0006075	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-12 336	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the recoupment of readjustment pay is correct.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 notification letter pertaining 
to a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The rating decision awarded service connection and 
assigned ratings for several disabilities resulting in a 
combined disability rating of 20 percent for VA compensation 
purposes.  In the letter, the RO noted that the veteran had 
received separation pay of $15,000 from the military and 
notified him that the law required VA to "hold back as many 
dollars of compensation as you received in separation pay" 
and that "[o]nce we've collected this amount, you'll start 
receiving monthly payments.  The veteran appealed the 
recoupment of the separation pay to the Board.


FINDINGS OF FACT

1.  The veteran received $15,000 in readjustment pay from the 
military at the time of his separation from service in 1973.

2.  The RO awarded service connection for several 
disabilities in November 1997 and withheld payment of 
disability compensation in order to offset the $15,000 
readjustment pay.


CONCLUSION OF LAW

The veteran's disability compensation is properly subject to 
recoupment of the readjustment pay that he received when he 
was discharged from service.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 1174 of title 10 of the United States Code provides 
that VA shall deduct from disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
or readjustment pay received under any provision of law based 
on service in the armed forces.  38 U.S.C.A. § 1174(h)(2) 
(West 1991 & Supp. 1999).  The governing VA regulation 
provides,

Where entitlement to disability 
compensation was established on or after 
September 15, 1981, a veteran who has 
received a lump-sum readjustment payment 
may receive disability compensation for 
disability incurred in or aggravated by 
service prior to the date of receipt of 
the lump-sum readjustment payment, 
subject to recoupment of the total amount 
of the readjustment payment.

38 C.F.R. § 3.700(a)(2)(iii) (1999); see 38 U.S.C.A. 501(a) 
(West 1991).

An exception does preclude a deduction from disability 
compensation for the amount of any readjustment pay received 
because of earlier discharge or release from a period of 
active duty if the disability which is the basis for that 
disability compensation was incurred or aggravated during a 
later period of active duty.  Id; 38 C.F.R. § 3.700(a)(2)(iv) 
(1999).  However, this exception does not apply to the 
veteran's situation in this case because he had one period of 
service from January 1964 to November 1973, and he received 
$15,000 in readjustment pay from the military at the time of 
his separation from service in 1973.

In this regard, the Board notes that the veteran stated that 
he received $15,000 in readjustment pay in a statement 
submitted to the RO in March 1997 and in his November 1997 
notice of disagreement.  He stated in his notice of 
disagreement that his understanding of the rules governing 
this matter is that readjustment pay was recouped at 75 
percent rather than 100 percent.  However, VA regulations 
provide that where entitlement to disability compensation was 
established on or after September 15, 1981, the disability 
compensation is subject to recoupment of the total amount of 
the readjustment payment.  38 C.F.R. § 3.700(a)(2)(iii) 
(1999).  

Further, the veteran has requested in his notice of 
disagreement that a waiver of the recoupment or an exception 
to the law be made in his case because, had he filed a claim 
for VA compensation benefits when he separated from service 
in 1973, he "would have long ago been paid benefits that far 
exceed the amount of readjustment pay I did receive in 
1973."  However, the Board notes that there are no 
provisions in the law for a waiver or exception to be taken 
on this basis.  In his July 1998 VA Form 9 substantive 
appeal, the veteran states that he did not apply for VA 
compensation benefits earlier because he was advised by a VA 
employee, in this case an examining physician, that admitting 
to disability would affect his employment and deprive him of 
affordable health insurance benefits.  However, there are no 
provisions in the law for a waiver or exception to be taken 
on this or any other basis, and the Board also notes that, 
even assuming that a VA employee had given him erroneous 
advice, "erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits."  Johnson v. Brown, 9 Vet. App. 369, 377 (1996); 
Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); Owings v. 
Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 
356, 359 (1995).

As noted above, the recoupment of the veteran's readjustment 
pay from his VA disability compensation is prescribed by 
Congress and implemented by VA regulation.  10 U.S.C. § 1174 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.700 (1999); see also 
VAOPGCPREC 14-92 (June 22, 1992).  The Board notes that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  To the extent that the veteran disputes the 
recoupment process itself, the Board finds that the law is 
dispositive in this case.  Because the Board does not have 
any discretion in the matter of recoupment of the veteran's 
readjustment pay, the veteran has failed to state a claim 
upon which relief can be granted.  Accordingly, his appeal 
must be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

The veteran's VA disability compensation is subject to 
recoupment of readjustment pay in the amount of $15,000.  His 
appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

